DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 8/16/2022. Claims 1-7, 9, 11-22 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, 9, 11-16, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 20110234399 A1) in view of Gutierrez et al (US 20140073262 A1, hereinafter Gutierrez), and further in view of Shie (US 20140357306 A1).

Consider claims 1, 15, and 18 Yan, discloses a method and a system comprising: one or more processors (see Fig. 8); and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to comprising:
determining, by a first computing device of a plurality of computing devices, that a tracking device associated with the first computing device is not within a proximity of a current location of the first computing device (a method comprises causing, at least in part, pairing of a device and a local sensor. The method also comprises determining when the local sensor is beyond a predetermined distance from the device, paragraph 3; the system 100 includes one or more user equipment (UEs) 101a-101n (e.g., also collectively referred to as UEs 101) capable of detecting a local sensor 103, paragraph 22); 
receiving, by the first computing device, from a user of the first computing device through interaction with the interactive element, a request to locate the tracking device associated with the first computing device (the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60); 
sending, by the first computing device to a tracking system server in response to receiving the request to locate the tracking device from the user of the first computing device, a request for a location associated with the tracking device (the local sensor manager 107 and/or the local sensor management platform 109 enables the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60); 
receiving, by the first computing device from the tracking system server, a location associated with the tracking device, the location associated with the tracking device being a location determined by a second computing device of the plurality of computing devices and provided by the second computing device in response to the second computing device receiving a signal from the tracking device (Under the lost profile, the item 701 is now detectable by other UEs 101 that might be nearby the device. In this example, the message 723 alerts the user that the item 701 (e.g., the home keys) has been detected by two devices that are within range of the item 701, see Fig. 7c and paragraph 65).
However Yan does  not expressly disclose displaying, by the first computing device, an interface for providing comprising a proximity indicator for the tracking device, wherein the proximity indicator comprises one or more iconographic indications of whether the tracking device is within the proximity of the current location of the first computing device and an interactive element configured to request  a location associated with the tracking device.
In the same field of endeavor, Gutierrez discloses displaying, by the first computing device, an interface for providing comprising a proximity indicator for the tracking device, wherein the proximity indicator comprises one or more iconographic indications of whether the tracking device is within the proximity of the current location of the first computing device and an interactive element configured to request  a location associated with the tracking device (see Figs.11A, 11B, 13 A and 13B).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gutierrez with the teachings of Yan to provide a fast, easy, and effective system for tracking objects prior to their loss as well as helping a user find such objects once they are lost, as well as to limit false alarms due to environmental disturbances in tracking systems and increase the performance, power supply life, and power efficiency of such systems.
Nonetheless, the combination of Yan and Gutierrez does not expressly disclose displaying an interface comprising a visual representation of the received location associated with the tracking device determined by the second computing device and the current location of the first computing device.
In the same field of endeavor Shie discloses displaying a visual representation of the received location associated with the tracking device and the current location of the first computing device (As shown in FIG. 4B, the mobile device 200 displays the positioning device 101-106 and the present position 201 on the screen of the mobile device 200, paragraph 49).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shie with the teachings of Yan and Gutierrez in order to calculate the positional relationship between a positioning device and a mobile device.

Consider claims 2, 16, and 19, and as applied to claims 1, 15, and 18 respectively above, Yan discloses wherein at least one of the first computing device or the second computing device is a mobile device; or wherein the system or the first computing device is a mobile device (the UE 101 is any type of mobile terminal, see Fig. 1 and paragraph 28).

Consider claim 4, and as applied to claim 1 above, Yan discloses wherein the signal from the tracking device is a communication signal (the local sensor 103 includes an antenna 207 for transmitting and receiving radio signals… the radio signal is signaled according to the Bluetooth standard, paragraph 33).

Consider claim 5, and as applied to claim 1 above, Yan discloses wherein the signal from the tracking device indicates that the tracking device is in proximity to the first computing device (the local sensor manager 107 initiates pairing of a UE 101 and a local sensor 103, paragraph 46).

	Consider claim 6, and as applied to claim 1 above, Yan discloses wherein the first computing device communicates with the tracking system server via a first communication method and communicates with the tracking device via a second communication method (the system 100 links the UEs 101a-101n and the local sensor 103 over a combination of the longer range cellular network and data network (e.g., the Internet) of the communication network 105 and the local connections between one or more of the UEs 101a-101n (e.g., via the local sensor manager 107) and the local sensor 103, see Fig. 1 and paragraph 29).

Consider claim 7, and as applied to claim1 above, Yan discloses wherein the interface comprising the visual representation of the location associated with the tracking device is displayed responsive to receiving the request to locate the tracking device (the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60, see also Fig. 7A). 

Consider claim 9, and as applied to claim 1 above, Yan discloses wherein the visual representation of the location associated with the tracking device is a map (based on the received location information, the local sensor manager 107 initiates generation of navigation or mapping instructions to direct the user to the location or approximate location of the local sensor 103 as determined by the other UEs 101, paragraph 54).

Consider claim 11, and as applied to claim 1 above, Yan discloses wherein the interface comprising the proximity indicator for the tracking device further indicates that the first computing device is not communicatively coupled to the tracking device (the user interface 710 includes an alert 713 to inform the user that the local sensor associated with the home keys (and, therefore, most likely the home keys as well) has been outside the range of the local sensor manager for 20 mins, see Fig. 7B and paragraph 64).

Consider claim 12, and as applied to claim 1 above, Yan discloses wherein the interface comprising the proximity indicator for the tracking device further identifies an object to which the tracking device is coupled or in which the tracking device is embedded (The user interface 700 displays a representation of the item 701 associated with the local sensor 103 and also provides a description 703 of the item 701 see Fig. 7A and paragraph 63).

Consider claim 13, and as applied to claim 1 above Yan discloses wherein each computing device in the plurality of computing devices is executing an application associated with the tracking system server, the application configured to, when the computing device receives a signal from the tracking device, determine a location associated with the tracking device and provide the location associated with the tracking device and an identity of the tracking device to the tracking system server without notifying a user of the computing device (More specifically, under the detectable profile of the local sensor 103, the other non-paired UEs 101b-101n become, for instance, remote detectors for the paired UE 101a and/or the local sensor management platform 109 without providing any of the tracking information in a user interface that is visible to users of the non-paired UEs 101b-101n. In this way, the system 100 advantageously guards against the possibility that the other UEs 101b-101n that are near the local sensor 103 can detect and retrieve the local sensor 103 and its associated item before the paired UE 101a can or without permission of the UE 101a, paragraph 25).

Consider claim 14, and as applied to claim1 above, Yan discloses wherein the location associated with the tracking device determined by the second computing device is a location of the second computing device at a time that the second computing device receives the signal from the tracking device (the term "remotely locate" refers to the capability a UE 101a that is outside of the normal tracking range of the local sensor 103 to track the local sensor 103 by enabling other UEs 101b-101n that are nearby the out-of-range local sensor 103 to relay tracking or location information of the local sensor 103 to the UE 101a over, for instance, a communication network 105, paragraph 22).

Consider claim 21, and as applied to claim 1 above, Gutierrez discloses wherein the proximity indicator further comprises one or more iconographic indications of an approximate proximity of a last known location of the tracking device to a current location of the first computing device (see Fig. 14B).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gutierrez with the teachings of Yan and Shie to provide a fast, easy, and effective system for tracking objects prior to their loss as well as helping a user find such objects once they are lost, as well as to limit false alarms due to environmental disturbances in tracking systems and increase the performance, power supply life, and power efficiency of such systems.

Consider claim 22, and as applied to claim 1 above, Gutierrez discloses wherein the each of the one or more iconographic indications corresponds to a specific threshold distance of the tracking device and display of the iconographic indication indicates that the tracking device is within the threshold distance (a sensitivity level (e.g. proximity setting) for the alert threshold 1406, paragraph 159 and  Fig. 14A).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gutierrez with the teachings of Yan and Shie to provide a fast, easy, and effective system for tracking objects prior to their loss as well as helping a user find such objects once they are lost, as well as to limit false alarms due to environmental disturbances in tracking systems and increase the performance, power supply life, and power efficiency of such systems.

Claims 3, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view Gutierrez, further in view of Shie, and further in view of Mendelson (US 20140213176 A1).

Consider claims 3, 17, and 20, and as applied to claims 1, 15, and 18 respectively above, the combination of Yan, Gutierrez, and Shie discloses wherein the tracking device comprises a transmitter and circuitry for executing instructions (the local sensor 103 includes an antenna 207 for transmitting and receiving radio signals (e.g., short-range radio frequencies; the radio signal is signaled according to the Bluetooth standard, paragraph 37; an active local sensor 103 includes a logic control unit 201 to control the functions of the transmitter paragraph 35), but is silent regarding broadcasting a beacon signal.
In the same field of endeavor Mendelson discloses broadcasting a beacon signal (The beacons are in broadcasting mode when only the ID are broadcast allowing the ID to be transmit without having to be connect, paragraph 100).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mendelson with the teachings of Yan, Gutierrez, and Shie in order to conserve battery power.
Response to Arguments
Applicant's arguments filed 8/16/2022 have been considered but are moot because in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,357,348, over claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, over claims 1 and 3 of U.S. Patent No. 9,615,210, over claim 1 of U.S. Patent No. 9,961,488, and over claims 1 and 5 of U.S. Patent No.: U.S. 10,271,171, in view of Loutit.
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 generic to all that is recited in claims 1 and 3 of U.S. Patent No. 9,357,348, claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, claims 1 and 3 of U.S. Patent No. 9,615,210, claim 1 of U.S. Patent No. 9,961,488, and claims 1 and 5 of U.S. Patent No. U.S. 10,271,171. That is claims 1 and 3 of U.S. Patent No. 9,357,348, claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, claims 1 and 3 of U.S. Patent No. 9,615,210, claim 1 of U.S. Patent No. 9,961,488, and claims 1 and 5 of U.S. Patent No. U.S. 10,271,171 fall entirely within the scope of claim 1, or in other words, claim 1 is anticipated by claims 1 and 3 of U.S. Patent No. 9,357,348, by claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, by claims 1 and 3 of U.S. Patent No. 9,615,210, by claim 1 of U.S. Patent No. 9,961,488, and by claims 1 and 5 of U.S. Patent No.: U.S. 10,271,171, except displaying, by the first computing device, an interface for providing comprising a proximity indicator for the tracking device, wherein the proximity indicator comprises one or more iconographic indications of whether the tracking device is within the proximity of the current location of the first computing device and an interactive element configured to request  a location associated with the tracking device. 
Gutierrez discloses displaying, by the first computing device, an interface for providing comprising a proximity indicator for the tracking device, wherein the proximity indicator comprises one or more iconographic indications of whether the tracking device is within the proximity of the current location of the first computing device and an interactive element configured to request  a location associated with the tracking device (see Figs.11A, 11B, 13 A and 13B). One of ordinary skill in the art would have found obvious, before the effective filing date of the claimed invention, to combine the teaching of Gutierrez with the teachings of U.S. Patent No. 9,357,348, U.S. Patent No. 9,699,612, U.S. Patent No. 9,615,210, U.S. Patent No. 9,961,488, or U.S. Patent No. U.S. No. 10,271,171 to provide a fast, easy, and effective system for tracking objects prior to their loss as well as helping a user find such objects once they are lost, as well as to limit false alarms due to environmental disturbances in tracking systems and increase the performance, power supply life, and power efficiency of such systems.
Shie discloses displaying a visual representation of the received location associated with the tracking device and the current location of the first computing device (As shown in FIG. 4B, the mobile device 200 displays the positioning device 101-106 and the present position 201 on the screen of the mobile device 200, paragraph 49). One of ordinary skill in the art would have found obvious, before the effective filing date of the claimed invention, to combine the teaching of Shie with the teachings of Gutierrez and of U.S. Patent No. 9,357,348, U.S. Patent No. 9,699,612, U.S. Patent No. 9,615,210, U.S. Patent No. 9,961,488, or U.S. Patent No. U.S. No. 10,271,171 in order to calculate the positional relationship between a positioning device and a mobile device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642